Citation Nr: 1614058	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 1964, for the grant of an increased (30 percent) rating for anxiety reaction.

2.  Whether a rating in excess of 30 percent for anxiety reaction was warranted at the time of a February 12, 1965, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to June 1956.  He died in February 2011, during the pendency of this appeal.  The appellant is his surviving spouse and has been substituted in the place of the Veteran as a party to the appeal. (See United States Court of Appeals for Veterans Claims (Court) February 2012 Order). 

This matter came before the Board of Veterans' Appeals (Board) from February 2008 and May 2014 decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In the February 2008 decision, the RO determined that there was no clear and unmistakable error (CUE) in a December 1956 rating decision which granted service connection for anxiety reaction, assigning an initial noncompensable disability rating.

In June 2010, the Board determined that there was no CUE in the December 1956 rating decision.  The Veteran appealed the Board's denial to the Court.  Meanwhile, the Veteran filed motions for reconsideration of the June 2010 Board decision.  The Court stayed the appeal pending disposition of the motions for reconsideration.  The Board denied the reconsideration motions in September 2010 and August 2011.  In November 2011, the Board dismissed the motion based upon notice of the Veteran's death.  Jurisdiction then returned to the Court. 

In February 2012, the Court lifted the stay on the appeal and granted the appellant's motion for substitution in place of the deceased Veteran. 
In a March 2013 Memorandum Decision, the Court affirmed the Board's June 2010 decision to not revise or reverse the December 1956 RO decision on the basis of CUE.  However, it found that the issue of whether a February 1965 rating decision should be revised or reversed on the basis of CUE was raised by a July 2007 claim and remanded this matter to the Board.  

In April 2014, the Board remanded the issue of whether there was CUE in the February 1965 rating decision which granted an increased (10 percent) rating for anxiety reaction, effective from June 19, 1956.  The Board remanded this matter for initial adjudication by the RO.

In the May 2014 decision, a Decision Review Officer determined that there was CUE in the February 1965 rating decision and revised that decision to reflect the grant of an increased (30 percent) rating for a psychiatric disorder/dementia (previously rated as anxiety reaction), effective from December 8, 1964.  In September 2014, the appellant submitted a notice of disagreement (NOD) with the May 2014 decision with regard to the disability rating and effective date assigned.  In May 2015, a statement of the case (SOC) pertaining to the issue of entitlement to an effective date earlier than December 8, 1964 for the grant of an increased (30 percent) rating for a psychiatric disorder/dementia was issued, and the appellant submitted a substantive appeal (VA Form 9) in June 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As detailed, in the May 2014 decision, the DRO determined that there was CUE in the February 1965 rating decision and revised that decision to reflect the grant of an increased (30 percent) rating for a psychiatric disorder/dementia (previously rated as anxiety reaction), effective from December 8, 1964.  In September 2014, the appellant submitted a timely NOD with the May 2014 decision in which she expressed her desire for "a full benefit rating to be made effective from the time [the Veteran] was initially awarded his service connection in 1956."  Hence, the September 2014 NOD pertains to both the 30 percent rating and the effective date of December 8, 1964 which were assigned in the May 2014 decision.  

The May 2015 SOC only includes the issue of entitlement to an earlier effective date for the grant of an increased (30 percent) rating for the service-connected psychiatric disability.  An SOC has not yet been issued as to the matter of whether a rating in excess of 30 percent for the service-connected psychiatric disability was warranted at the time of the February 1965 rating decision.  38 U.S.C.A. § 7105(a).  Thus, the Board is required to remand this matter for issuance of the necessary SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an effective date earlier than December 8, 1964, for the grant of an increased (30 percent) rating for anxiety reaction is inextricably intertwined with the issue of whether a rating in excess of 30 percent for that disability was warranted at the time of the February 1965 decision.  Hence, the Board will defer adjudication of the earlier effective date issue in order to provide the appellant an opportunity to perfect an appeal with regard to the increased rating issue.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case as to the issue of whether a rating in excess of 30 percent for anxiety reaction was warranted at the time of the February 1965 rating decision.  This issue should not be certified to the Board unless the appellant submits a timely substantive appeal.

2.  Thereafter, the appropriate issue(s) on appeal shall be recertified to the Board for further appellate consideration.

The appellant and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




